            Case 19-11781-LSS   Doc 797-6    Filed 05/29/20     Page 1 of 18




                                     Exhibit F

                        Schedule of Retained Causes of Action



[See attached.]
                Case 19-11781-LSS        Doc 797-6      Filed 05/29/20      Page 2 of 18




Article IV.P of the Plan provides as follows:

         Unless any Cause of Action against an Entity is expressly waived, relinquished,
         exculpated, released, compromised, or settled in the Plan or a Final Order, in
         accordance with section 1123(b) of the Bankruptcy Code, the Plan, and the
         Litigation Trust Documents, the Debtors shall convey to the Litigation Trust on the
         Effective Date all Causes of Action constituting Litigation Trust Assets and the
         Reorganized Debtors shall retain any other remaining Causes of Action. The
         Litigation Trust and the Reorganized Debtors (as applicable) may enforce all rights
         to pursue, commence, litigate, prosecute, compromise, or otherwise settle, as
         appropriate, any and all such Causes of Action, whether arising before or after the
         Petition Date, which shall vest in the Litigation Trust or the Reorganized Debtors
         (as applicable) pursuant to the terms of the Plan. For the avoidance of doubt, and
         notwithstanding anything herein to the contrary, no retained Causes of Action,
         which if brought would or could materially and adversely impact the Reorganized
         Debtors or Acquirer or result in any liability (including for third-party costs) against
         the Reorganized Debtors or Acquirer, shall be transferred to the Litigation Trust.

         The Litigation Trust or the Reorganized Debtors (as applicable) may enforce all
         rights to pursue, commence, litigate, prosecute, compromise, or settle, as
         appropriate, any and all such Causes of Action, whether arising before or after the
         Petition Date, and the Litigation Trust’s and the Reorganized Debtors’ rights (as
         applicable) to pursue, commence, litigate, prosecute, compromise, or settle such
         Causes of Action shall be preserved notwithstanding the occurrence of the Effective
         Date. No Entity may rely on the absence of a specific reference in the Plan, the
         Plan Supplement, or the Disclosure Statement to any Cause of Action against
         it as any indication that the Debtors, the Litigation Trust, or the Reorganized
         Debtors will not pursue any and all available Causes of Action against it. The
         Debtors, the Litigation Trust, and the Reorganized Debtors expressly reserve
         all rights to pursue, commence, litigate, prosecute, compromise, or settle any
         and all Causes of Action against any Entity, except as otherwise expressly
         provided in the Plan. Unless any Cause of Action against an Entity is expressly
         waived, relinquished, exculpated, released, compromised, or settled in the Plan or
         a Final Order, the Litigation Trust and the Reorganized Debtors (as applicable)
         expressly reserves all Causes of Action for later adjudication, and, therefore, no
         preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
         preclusion, claim preclusion, estoppel (judicial, equitable or otherwise), or laches,
         shall apply to such Causes of Action upon, after, or as a consequence of
         Confirmation or Consummation.

         The Litigation Trust and the Reorganized Debtors (as applicable) each reserves and
         shall retain the foregoing Causes of Action (as applicable) notwithstanding the
         rejection or repudiation of any Executory Contract or Unexpired Lease during the
         Chapter 11 Cases or pursuant to the Plan. The Litigation Trust and Reorganized
         Debtors (as applicable) shall have the exclusive right, authority, and discretion to
         determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
         release, withdraw, or litigate to judgment any such Causes of Action, or to decline


DM_US 168833606-4.091621.0014
                Case 19-11781-LSS        Doc 797-6      Filed 05/29/20     Page 3 of 18




         to do any of the foregoing, without the consent or approval of any third party or any
         further notice to or action, order, or approval of the Bankruptcy Court, provided
         that any such action shall not give rise to any liability or cost to the Acquirer, the
         Reorganized Debtors, or the Litigation Trust, as applicable. For the avoidance of
         doubt, the Litigation Trust’s rights, authority, and discretion set forth herein shall
         be limited to those Causes of Action constituting Litigation Trust Assets and the
         Reorganized Debtors’ rights, authority, and discretion set forth herein shall be
         limited to those Causes of Action that do not constitute Litigation Trust Assets.

        “Litigation Trust Assets” means all assets of the Estates vested in the Litigation Trust
including those assets set forth in the definition of Litigation Trust Assets in Article I.A.104 of the
Plan as follows:

         “Litigation Trust Assets” means (I) on the Effective Date, all assets of the Estates
         vested in the Litigation Trust, which shall include (a) the Working Capital Cash,
         (b) Claims and Causes of Action on the Schedule of Retained Causes of Action to
         be transferred to the Litigation Trust that the Debtors, the Reorganized Debtors, or
         their Estates would have been legally entitled to assert in their own right (whether
         individually or collectively) or on behalf of the holder of any Claim against, or
         Interest in, a Debtor or other Entity, against: (i) Alecto, Ltd.; (ii) Advanced Capital
         Funding, LLC; (iii) Advanced Drilling Solutions, LLC; (iv) Offshore Management
         Holdings, LLC; (v) Deutsche Oel & Gas S.A.; (vi) Brutus AG (f/k/a Deutsche Oel
         & Gas, AG); (vii) Kay Rieck; (viii) entities owned and/or controlled by Kay Rieck
         (other than the Debtors); (ix) any family members of Kay Rieck; (x) Rieck Oil &
         Gas; (xi) Theodor van Stephoudt; (xii) Reed Smith LLP; (xiii) Netherlands Sewell
         & Associates, Inc.; (xiv) Michael A. “Tony” Nunes (including any law firm for
         which Mr. Nunes worked and any other lawyers associated with him, including
         James A. Cogan and Cogan & Partners, LLP and any successor); (xv) Thomas E.
         Hord; (xvi) entities owned and/or controlled by Thomas E. Hord (other than the
         Debtors); (xvii) Damon Kade; (xviii) Nordic Overseas Drilling & Services, GmbH;
         (xix) Kadmas, Limited; (xx) Offshore Drilling Solutions, Ltd.; (xxi) Doy Dugan;
         (xxii) entities owned and/or controlled by Doy Dugan (other than Debtors); (xxiii)
         Shelf Drilling, Ltd. and its affiliates and subsidiaries, including Shelf Drilling
         Offshore Resources Limited II; (xxiv) Spartan Offshore Drilling, LLC and/or any
         of its affiliates or subsidiaries; (xxv) Jan Torsten Schmeiling; (xxvi) Andreas Sasdi;
         (xxvii) Matthias Mooseman; (xxviii) Marco Quacken; (xxix) Natalia Snezina;
         (xxx) Furie Oil & Gas, LLC; (xxxi) all entities named consecutively Furie Oil &
         Gas I through Furie Oil & Gas, XVIII; (xxxii) Furie Operating, LLC; (xxxiii)
         Helena Oil & Gas; (xxxiv) Helena Energy, LLC; (xxxv) Tanks-A-Lot, Inc.; (xxxvi)
         Furie Petroleum Company, LLC; (xxxvii) entities owned and/or controlled by Furie
         Petroleum Company, LLC (other than the Debtors); (xxxviii) Sierra Pine Resources
         International; (xxxix) Bruce Ganer; (xl) any Entity identified in a Plan Supplement
         as Non-Released Party; and (xli) with respect to each of the foregoing Entities in
         clauses (i) through (xl), such Entity and its current and former Affiliates, and such
         Affiliates’ current and former Affiliates, directors, managers, officers, principals,
         equity holders, (regardless of whether such interests are held directly or indirectly),
         predecessors, participants, successors and assigns, subsidiaries, Affiliates, and

                                                   2
DM_US 168833606-4.091621.0014
                Case 19-11781-LSS          Doc 797-6      Filed 05/29/20    Page 4 of 18




         managed accounts or funds, and each of their respective current and former equity
         holders, officers, directors, managers, principals, shareholders, members,
         management companies, fund advisors, employees, agents, advisory board
         members, financial advisors, partners, attorneys, accountants, investment bankers,
         consultants, representatives, and other professionals, in each case in their capacity
         as such, and any applicable insurance companies and insurance policies applicable
         to Claims against the foregoing; and (c)(i) copies of all corporate, partnership,
         limited liability company, financial, income, and franchise tax and legal records of
         the Debtors that relate to the foregoing Litigation Trust Assets consistent with and
         subject to Article IV.L.3 and (ii) copies of all books, records, documents,
         instruments, and files associated with the foregoing Litigation Trust Assets subject
         to Article IV.L.3, and (II) after the Effective Date, all assets held from time to time
         by the Litigation Trust; provided that, notwithstanding anything to the contrary in
         this provision, the Plan, or the Litigation Trust Documents, the Litigation Trust
         Assets shall not include Claims or Causes of Action (a) against the Released Parties,
         or (b) which if brought would or could materially and adversely impact the
         Reorganized Debtors or Acquirer or result in any liability (including for third-party
         costs) against the Reorganized Debtors or Acquirer, and such Claims or Causes of
         Action shall not be transferred to the Litigation Trust.

         Notwithstanding and without limiting the generality of Article IV.P of the Plan, the
following Schedule F-1 through Schedule F-6 attached hereto include specific claims or causes
of action expressly preserved. The following claims will be retained by the Litigation Trust and
the Reorganized Debtors, as applicable, including: (a) claims or causes of action against or related
to the Non-Released Parties; (b) claims related to contracts and leases; (c) claims related to
insurance policies; (d) claims related to deposits, adequate assurance posting, and other collateral
postings; (e) claims related to liens; (f) claims, defenses, cross-claims, and counter-claims related
to litigation and possible litigation; (g) claims related to accounts receivable and accounts payable;
(h) claims related to tax refunds; (i) claims related to potential avoidance of prepetition transfers
under section 547 of the Bankruptcy Code; and (j) claims related to environmental matters.

        The Causes of Action set forth on the List of Retained Causes of Action including,
without limitation, Schedule F-1 through Schedule F-6, are non-exclusive and are not
intended to be a comprehensive list of all retained Causes of Action. The Litigation Trust
and the Reorganized Debtors expressly reserve the right to alter, modify, amend, remove,
augment, or supplement the List or Schedules of Retained Causes of Action at any time with
additional Causes of Action in accordance with the Plan. Failure to include any Cause of
Action herein at anytime shall not be a bar nor have any impact on the Litigation Trust’s or
Reorganized Debtors’ rights to bring any Causes of Action not otherwise released pursuant
to the Plan.



                                [Remainder of page intentionally left blank.]




                                                     3
DM_US 168833606-4.091621.0014
                Case 19-11781-LSS      Doc 797-6      Filed 05/29/20      Page 5 of 18




                                List of Retained Causes of Action

    A. All Claims Against the Non-Released Parties

        The Litigation Trust expressly reserves all claims and Causes of Action, regardless of
whether such Claims or Causes of Action are specifically identified herein, that the Debtors, the
Reorganized Debtors, or their Estates would have been legally entitled to assert in their own right
(whether individually or collectively) or on behalf of the holder of any Claim against, or Interest
in, a Debtor or other Entity, against: (i) Alecto, Ltd.; (ii) Advanced Capital Funding, LLC; (iii)
Advanced Drilling Solutions, LLC; (iv) Offshore Management Holdings, LLC; (v) Deutsche Oel
& Gas S.A.; (vi) Brutus AG (f/k/a Deutsche Oel & Gas, AG); (vii) Kay Rieck; (viii) entities owned
and/or controlled by Kay Rieck (other than the Debtors); (ix) any family members of Kay Rieck;
(x) Rieck Oil & Gas; (xi) Theodor van Stephoudt; (xii) Reed Smith LLP; (xiii) Netherlands Sewell
& Associates, Inc.; (xiv) Michael A. “Tony” Nunes (including any law firm for which Mr. Nunes
worked and any other lawyers associated with him, including James A. Cogan and Cogan &
Partners, LLP and any successor); (xv) Thomas E. Hord; (xvi) entities owned and/or controlled by
Thomas E. Hord (other than the Debtors); (xvii) Damon Kade; (xviii) Nordic Overseas Drilling &
Services, GmbH; (xix) Kadmas, Limited; (xx) Offshore Drilling Solutions, Ltd.; (xxi) Doy Dugan;
(xxii) entities owned and/or controlled by Doy Dugan (other than Debtors); (xxiii) Shelf Drilling,
Ltd. and its affiliates and subsidiaries, including Shelf Drilling Offshore Resources Limited II;
(xxiv) Spartan Offshore Drilling, LLC and/or any of its affiliates or subsidiaries; (xxv) Jan Torsten
Schmeiling; (xxvi) Andreas Sasdi; (xxvii) Matthias Mooseman; (xxviii) Marco Quacken; (xxix)
Natalia Snezina; (xxx) Furie Oil & Gas, LLC; (xxxi) all entities named consecutively Furie Oil &
Gas I through Furie Oil & Gas, XVIII; (xxxii) Furie Operating, LLC; (xxxiii) Helena Oil & Gas;
(xxxiv) Helena Energy, LLC; (xxxv) Tanks-A-Lot, Inc.; (xxxvi) Furie Petroleum Company, LLC;
(xxxvii) entities owned and/or controlled by Furie Petroleum Company, LLC (other than the
Debtors); (xxxviii) Sierra Pine Resources International; (xxxix) Bruce Ganer; (xl) any Entity
identified in a Plan Supplement as Non-Released Party; and (xli) with respect to each of the
foregoing Entities in clauses (i) through (xl), such Entity and its current and former Affiliates, and
such Affiliates’ current and former Affiliates, directors, managers, officers, principals, equity
holders, (regardless of whether such interests are held directly or indirectly), predecessors,
participants, successors and assigns, subsidiaries, Affiliates, and managed accounts or funds, and
each of their respective current and former equity holders, officers, directors, managers, principals,
shareholders, members, management companies, fund advisors, employees, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals, in each case in their capacity as such, and
any applicable insurance companies and insurance policies applicable to Claims against the
foregoing; provided that notwithstanding anything to the contrary in this provision, the Plan, or
the Litigation Trust Documents, the Litigation Trust Assets shall not include Claims or Causes of
Action (a) against the Released Parties, or (b) which if brought would or could materially and
adversely impact the Reorganized Debtors or Acquirer or result in any liability (including for third-
party costs) against the Reorganized Debtors or Acquirer.

    B. Claims Related to Contracts and Leases

       Schedule F-1 includes contracts and leases to which one or more Debtors are a party.
Unless otherwise specifically released by or vested in the Litigation Trust pursuant to the Plan, the


DM_US 168833606-4.091621.0014
                Case 19-11781-LSS      Doc 797-6      Filed 05/29/20     Page 6 of 18




Debtors expressly reserve the claims or Causes of Actions, based in whole or in part upon any and
all contracts and leases to which any Debtor or Reorganized Debtor is a party or pursuant to which
any Debtor or Reorganized Debtor has any rights whatsoever, regardless of whether such contract
or lease is included on Schedule F-1, including without limitation all contracts and leases that are
assumed pursuant to the Plan or were previously assumed by the Debtors. The claims and Causes
of Actions reserved include, without limitation, claims and Causes of Action against charterers,
vendors, suppliers of goods or services, customers, or any other parties, unless such claims or
Causes of Action were previously released through the Plan or separate written agreement
executed by the Debtors: (a) for overpayments, back charges, duplicate payments, improper
holdbacks, deposits, warranties, guarantees, indemnities, recoupment, or setoff; (b) for breach of
contract, wrongful or improper termination, suspension of services or supply of goods, or failure
to meet other contractual or regulatory obligations; (c) for failure to fully perform or to condition
performance on additional requirements under contracts with any one or more of the Debtors
before the assumption or rejection, if applicable, of such contracts; (d) for payments, deposits,
holdbacks, reserves, or other amounts owed by any creditor, utility, supplier, vendor, insurer,
surety, factor, lender, bondholder, lessor, or other party; (e) for any liens, including mechanic’s,
artisan’s, materialmen’s, possessory, or statutory liens held by any one or more of the Debtors;
(f) for environmental or contaminant exposure matters against landlords, lessors, environmental
consultants, environmental agencies, or suppliers of environmental services or goods; (g) for
counterclaims and defenses related to any contractual obligations; (h) for any turnover actions
arising under section 542 or 543 of the Bankruptcy Code; (i) for unfair competition, interference
with contract or potential business advantage, breach of contract, infringement of intellectual
property, or any business tort claims; and (j) for demurrage claims due from charterers. Each
Schedule G of the Schedules filed by the Debtors in the Chapter 11 Cases, as the same may be
amended from time to time, is hereby incorporated by reference into Schedule F-1 as if fully set
forth therein. The Debtors further incorporate by reference the Rejected Contracts and Lease List
filed as Exhibit G-2 to the Plan Supplement.

    C. Claims Related to Insurance Policies

        Schedule F-2 includes insurance contracts and policies to which one or more Debtors are
a party. Unless otherwise released by or vested in the Litigation Trust pursuant to the Plan, the
Debtors expressly reserve all claims and Causes of Action based in whole or in part upon any and
all insurance contracts and insurance policies to which any Debtor or Reorganized Debtor is a
party or pursuant to which any Debtor or Reorganized Debtor has any rights whatsoever, regardless
of whether such contract or policy is included on Schedule F-2, including claims and Causes of
Action against insurance carriers, reinsurance carriers, insurance brokers, underwriters, occurrence
carriers, or surety bond issuers relating to coverage, indemnity, contribution, reimbursement, or
any other matters. Each Part 11 of each Debtor’s Schedule A/B of the Schedules filed in the
Chapter 11 Cases, as the same may be amended from time to time, is hereby incorporated by
reference into this Schedule F-2 as if fully set forth herein. Exhibit C to the Debtors’ Motion For
Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue Insurance Coverage
Entered Into Prepetition And Satisfy Prepetition Obligations Related Thereto, Including Broker
Fees, (B) Renew, Supplement, Or Purchase Insurance Policies, (C) Honor Prepetition Insurance
Premium Financing Agreement, and (D) Renew Insurance Premium Financing Agreement In The
Ordinary Course of Business; (II) Authorizing Banks To Honor And Process Checks and


                                                 5
DM_US 168833606-4.091621.0014
                Case 19-11781-LSS      Doc 797-6      Filed 05/29/20      Page 7 of 18




Electronic Transfer Requests Related Thereto; And (III) Granting Related Relief [Docket No. 6]
is hereby incorporated into Schedule F-2 as if fully set forth therein.

    D. Claims Related to Deposits, Adequate Assurance Postings, and Other Collateral
       Postings

        Schedule F-3 includes Entities to whom the Debtors have paid or given a security deposit,
adequate assurance payment, or any other type of deposit or collateral. Unless otherwise released
by or vested in the Litigation Trust pursuant to the Plan or the Debtors, the Debtors expressly
reserve all claims and Causes of Action based in whole or in part upon any and all postings of
deposits, security deposits, adequate assurance postings, or any other type of deposit or collateral
posting, regardless of whether such posting of security deposit, adequate assurance payment, or
any other type of deposit or collateral is included on Schedule F-3. Exhibit C to the Debtors’
Motion for Interim And Final Orders (A) Prohibiting Utility Companies From Discontinuing,
Altering, Or Refusing Service, (B) Deeming Utility Companies To Have Adequate Assurance of
Payment, And (C) Establishing Procedures For Resolving Requests for Additional Assurance
[Docket No. 4] is hereby incorporated by reference into Schedule F-3 as if fully set forth herein.
Each Part 2 of each Debtor’s Schedule A/B of the Schedules filed in the Chapter 11 Cases, as may
be amended from time to time, is hereby incorporated by reference into Schedule F-3 as if fully
set forth therein.

    E. Claims and Causes of Action Related to Liens

        Unless otherwise released by or vested in the Litigation Trust pursuant to the Plan or the
Final Order (I) Authorizing The Debtors To (A) Obtain Postpetition Financing On A Super-
Priority, Senior Secured Basis, (B) Use Cash Collateral, (II) Granting Adequate Protection To
Prepetition Lenders, And (III) Modifying the Automatic Stay [Docket No. 186], the Debtors
expressly reserve all claims and Causes of Action based in whole or in part upon any and all liens
regardless of whether such lien is specifically identified herein. Each Debtor’s Schedule D of the
Schedules filed in the Chapter 11 Cases, as may be amended from time to time, is hereby
incorporated by reference as if fully set forth herein.

    F. Claims, Defenses, Cross-Claims and Counter-Claims Related to Litigation and
       Potential Litigation

        Schedule F-4 sets forth Entities that are party to or that the Debtors believe may become
party to litigation, arbitration, or any other type of adversarial proceeding or dispute resolution
proceeding, whether formal or informal or judicial or non-judicial. Unless otherwise released by
or vested in the Litigation Trust pursuant to the Plan, the Debtors expressly reserve all claims and
Causes of Action against or related to all Entities that are party to or that may in the future become
party to litigation, arbitration, or any other type of adversarial proceeding or dispute resolution
proceeding, whether formal or informal or judicial or non-judicial, regardless of whether such
Entity is included on Schedule F-4. Each of the following is hereby incorporated by reference
into Schedule F-4 as if fully set forth therein: each Part 11 of each Debtor’s Schedule A/B of the
Schedules filed in the Chapter 11 Cases, as may be amended from time to time.



                                                  6
DM_US 168833606-4.091621.0014
                Case 19-11781-LSS      Doc 797-6      Filed 05/29/20      Page 8 of 18




    G. Causes of Action Related to Accounts Receivable and Accounts Payable

         Schedule F-5 sets forth certain Entities that have recently or that currently owe money to
the Debtors. Unless otherwise released by or vested in the Litigation Trust pursuant to the Plan,
the Debtors and the Reorganized Debtors, as applicable, expressly reserve all of their rights with
respect to claims and Causes of Action against or related to all Entities that owe or that may in the
future owe money to the Debtors or the Reorganized Debtors, regardless of whether such entity is
expressly identified into Schedule F-5. Furthermore, the Debtors expressly reserve all of their
rights with respect to claims and Causes of Action against or related to all Entities who assert or
may assert that the Debtors or Reorganized Debtors, as applicable, owe money to them, including,
without limitation, all Entities listed on Schedules D and E/F of each of the Schedules filed by the
Debtors in the Chapter 11 Cases, which are hereby incorporated by reference into Schedule F-5
as if fully set forth herein. Further, each Part 3 of each Debtor’s Schedule A/B of the Schedules
filed in the Chapter 11 Cases, as may be amended from time to time, is hereby incorporated by
reference as if fully set forth herein.

    H. Causes of Action Related to Tax Refunds

        Schedule F-6 includes Entities that have recently or that currently owe money to the
Debtors for, or related, to taxes paid. Unless otherwise released by or vested in the Litigation Trust
pursuant to the Plan, the Debtors expressly reserve all claims and Causes of Action against or
related to all Entities that owe or that may in the future owe money related to tax refunds to the
Debtors or Reorganized Debtors, regardless of whether such Entity is included on Schedule F-6.
Each Part 11 of each Debtor’s Schedule A/B of the Schedules filed in the Chapter 11 Cases, as
may be amended from time to time, is hereby incorporated by reference into Schedule F-6 as if
fully set forth therein. Furthermore, the Debtors expressly reserve all Causes of Action against or
related to all Entities who assert or may assert that the Debtors or Reorganized Debtors owe taxes
to them.

    I. Causes of Action Related to Potential Avoidance of Prepetition Transfers Under
       Section 547 of the Bankruptcy Code

        Unless otherwise released by or vested in the Litigation Trust pursuant to the Plan, the
Debtors and the Reorganized Debtors, as applicable, expressly reserve their rights with respect to
all Claims and Causes of Action against or related to all Entities for the avoidance and recovery of
preferential transfers pursuant to section 547 of the Bankruptcy Code, regardless of whether such
Claims or Causes of Action are specifically identified herein.


    J. Causes of Action Related to Environmental Matters

         Unless otherwise released by the Plan, the Debtors expressly reserve any and all Causes of
Action related to environmental matters, including, without limitation, any Causes of Action
arising out of environmental or contaminant exposure matters, including but not limited to
liabilities related to decommissioning and plugging and abandonment, against landlords, lessors,
environmental consultants, environmental agencies, suppliers of environmental services or goods,


                                                  7
DM_US 168833606-4.091621.0014
                Case 19-11781-LSS     Doc 797-6     Filed 05/29/20     Page 9 of 18




or any other interested parties thereto, regardless of whether such Claims or Causes of Action are
specifically identified herein.




                                                8
DM_US 168833606-4.091621.0014
               Case 19-11781-LSS        Doc 797-6    Filed 05/29/20   Page 10 of 18




                                            Schedule F-1

                                Claims Related to Contracts and Leases
DEBTOR                   COUNTERPARTY           COUNTERPARTY ADDRESS              DESCRIPTION




DM_US 168833606-4.091621.0014
               Case 19-11781-LSS         Doc 797-6     Filed 05/29/20    Page 11 of 18




                                               Schedule F-2

                                  Claims Related to Insurance Policies

DEBTOR                          COUNTERPARTY          COUNTERPARTY ADDRESS           DESCRIPTION




DM_US 168833606-4.091621.0014
               Case 19-11781-LSS        Doc 797-6   Filed 05/29/20    Page 12 of 18




                                            Schedule F-3

   Claims Related to Deposits, Adequate Assurance Posing, and Other Collateral Postings
   DEBTOR                       SECURITY HOLDER             ADDRESS                   DESCRIPTION




DM_US 168833606-4.091621.0014
                     Case 19-11781-LSS         Doc 797-6     Filed 05/29/20   Page 13 of 18




                                                   Schedule F-4

                                Claims, Defenses, Cross-Claims, and Counter-Claims
                                    Related to Litigation and Possible Litigation

    DEBTOR             COUNTERPARTY             COUNTERPARTY        CLAIM DESCRIPTION       JURISDICTION
                                                   ADDRESS                                (IF APPLICABLE)
FURIE OPERATING      ADVANCED              4906 AMBASSADOR         CLAIMS OR CAUSES OF           N/A
ALASKA, LLC AND      DRILLING              CAFFERY PL.             ACTION RELATED TO
CORNUCOPIA OIL       SOLUTIONS, LLC        LAFAYETTE, LA 70508     DEBTORS’ BUSINESS
& GAS COMPANY,                                                     DEALINGS AND/OR
LLC                                                                OPERATIONS,
                                                                   INCLUDING, WITHOUT
                                                                   LIMITATION, CLAIMS
                                                                   OR CAUSES OF ACTION
                                                                   RELATED TO THE
                                                                   RANDOLPH YOST
                                                                   TRANSACTIONS
                                                                   (2015-2018)
FURIE OPERATING      DEUTSCHE OEL &        C/O                     CLAIMS OR CAUSES OF         N/A
ALASKA, LLC,         GAS S.A.              MICHAEL J. VENDITTO     ACTION RELATED TO
CORNUCOPIA OIL                             REED SMITH LLP          DEBTORS’ BUSINESS
& GAS COMPANY,                             599 LEXINGTON AVENUE    DEALINGS AND/OR
LLC, AND CORSAIR                           NEW YORK, NY 10022      OPERATIONS,
OIL & GAS, LLC                                                     INCLUDING, WITHOUT
                                                                   LIMITATION, CLAIMS
                                                                   OR CAUSES OF ACTION
                                                                   RELATED TO THE
                                                                   RANDOLPH YOST
                                                                   TRANSACTIONS
                                                                   (2015-2018)
                                                                   AND CLAIMS OR
                                                                   CAUSES OF ACTION
                                                                   RELATED TO DEBTORS’
                                                                   GAS DRILLING
                                                                   OPERATIONS (2011-
                                                                   2018)
FURIE OPERATING      BRUTUS AG (F/K/A      C/O                     CLAIMS OR CAUSES OF         N/A
ALASKA, LLC,         DEUTSCHE OEL &        MICHAEL J. VENDITTO     ACTION RELATED TO
CORNUCOPIA OIL       GAS, AG               REED SMITH LLP          DEBTORS’ BUSINESS
& GAS COMPANY,                             599 LEXINGTON AVENUE    DEALINGS AND/OR
LLC, AND CORSAIR                           NEW YORK, NY 10022      OPERATIONS,
OIL & GAS, LLC                                                     INCLUDING, WITHOUT
                                                                   LIMITATION, CLAIMS
                                                                   OR CAUSES OF ACTION
                                                                   RELATED TO DEBTORS’
                                                                   GAS DRILLING
                                                                   OPERATIONS (2011-
                                                                   2018), INCLUDING,
                                                                   WITHOUT LIMITATION,
                                                                   CLAIMS OR CAUSES OF
                                                                   ACTION RELATED TO
                                                                   THE RANDOLPH YOST
                                                                   TRANSACTIONS
                                                                   (2015-2018),




                                                        12
      DM_US 168833606-4.091621.0014
                     Case 19-11781-LSS       Doc 797-6      Filed 05/29/20   Page 14 of 18



    DEBTOR             COUNTERPARTY         COUNTERPARTY           CLAIM DESCRIPTION        JURISDICTION
                                               ADDRESS                                    (IF APPLICABLE)
FURIE OPERATING      KAY RIECK           C/O                       CLAIMS OR CAUSES OF           N/A
ALASKA, LLC,                             MICHAEL J. VENDITTO       ACTION RELATED TO
CORNUCOPIA OIL                           REED SMITH LLP            DEBTORS’ BUSINESS
& GAS COMPANY,                           599 LEXINGTON AVENUE      DEALINGS AND/OR
LLC, AND CORSAIR                         NEW YORK, NY 10022        OPERATIONS,
OIL & GAS, LLC                                                     INCLUDING, WITHOUT
                                                                   LIMITATION, CLAIMS
                                                                   OR CAUSES OF ACTION
                                                                   RELATED TO THE
                                                                   RANDOLPH YOST
                                                                   TRANSACTIONS (2015-
                                                                   2018), CLAIMS OR
                                                                   CAUSES OF ACTION
                                                                   RELATED TO DEBTORS’
                                                                   GAS DRILLING
                                                                   OPERATIONS (2011-
                                                                   2018), CLAIMS OR
                                                                   CAUSES OF ACTION
                                                                   RELATED TO DEBTORS’
                                                                   GAS SALES TO HELENA
                                                                   AND/OR AURORA GAS,
                                                                   LLC (2015-2017), AND
                                                                   CLAIMS OR CAUSES OF
                                                                   ACTION RELATED TO
                                                                   THE ATTEMPTED
                                                                   TRANSFER OF ALASKA
                                                                   TAX CREDITS (2016)
FURIE OPERATING      MICHAEL A. “TONY”   PIGMAN WALTHER            CLAIMS OR CAUSES OF         N/A
ALASKA, LLC,         NUNES (INCLUDING    WITTMANN LLC 1001         ACTION RELATED TO
CORNUCOPIA OIL       ANY LAW FIRM FOR    MCKINNEY STREET, SUITE    DEBTORS’ BUSINESS
& GAS COMPANY,       WHICH MR. NUNES     1600 HOUSTON, TX 77002-   DEALINGS AND/OR
LLC, AND CORSAIR     WORKED AND ANY      6421                      OPERATIONS,
OIL & GAS, LLC       OTHER LAWYERS                                 INCLUDING, WITHOUT
                     ASSOCIATED WITH                               LIMITATION, CLAIMS
                     HIM, INCLUDING                                OR CAUSES OF ACTION
                     JAMES A. COGAN                                RELATED TO THE
                     AND COGAN &                                   RANDOLPH YOST
                     PARTNERS, LLP                                 TRANSACTIONS
                     AND ANY                                       (2015-2018)
                     SUCCESSOR
FURIE OPERATING      THOMAS E. HORD      912 FOREST RD.            CLAIMS OR CAUSES OF         N/A
ALASKA, LLC,                             CLEAR LAKE SHORES,        ACTION RELATED TO
CORNUCOPIA OIL                           TX 77565                  DEBTORS’ BUSINESS
& GAS COMPANY,                                                     DEALINGS AND/OR
LLC, AND CORSAIR                                                   OPERATIONS,
OIL & GAS, LLC                                                     INCLUDING, WITHOUT
                                                                   LIMITATION, CLAIMS
                                                                   OR CAUSES OF ACTION
                                                                   RELATED TO THE
                                                                   RANDOLPH YOST
                                                                   TRANSACTIONS
                                                                   (2015-2018)




                                                       13
      DM_US 168833606-4.091621.0014
                     Case 19-11781-LSS      Doc 797-6       Filed 05/29/20   Page 15 of 18



    DEBTOR             COUNTERPARTY        COUNTERPARTY             CLAIM DESCRIPTION         JURISDICTION
                                               ADDRESS                                      (IF APPLICABLE)
FURIE OPERATING      NORDIC OVERSEAS   MARIE-CURIE-STRAßE 10,       CLAIMS OR CAUSES OF            N/A
ALASKA, LLC AND      DRILLING &        72555 METZINGEN              ACTION RELATED TO
CORNUCOPIA OIL       SERVICES, GMBH    GERMANY                      DEBTORS’ BUSINESS
& GAS COMPANY,                                                      DEALINGS AND/OR
LLC                                    OR                           OPERATIONS,
                                                                    INCLUDING, WITHOUT
                                       AM BAUMWELL 3,               LIMITATION, CLAIMS
                                       20459 HAMBURG                OR CAUSES OF ACTION
                                       GERMANY                      RELATED TO THE
                                                                    RANDOLPH YOST
                                                                    TRANSACTIONS
                                                                    (2015-2018)
FURIE OPERATING      KADMAS, LIMITED                                CLAIMS OR CAUSES OF           N/A
ALASKA, LLC AND                                                     ACTION RELATED TO
CORNUCOPIA OIL                                                      DEBTORS’ BUSINESS
& GAS COMPANY,                                                      DEALINGS AND/OR
LLC                                                                 OPERATIONS,
                                                                    INCLUDING, WITHOUT
                                                                    LIMITATION, CLAIMS
                                                                    OR CAUSES OF ACTION
                                                                    RELATED TO THE
                                                                    RANDOLPH YOST
                                                                    TRANSACTIONS
                                                                    (2015-2018)
FURIE OPERATING      OFFSHORE                                       CLAIMS OR CAUSES OF           N/A
ALASKA, LLC AND      DRILLING                                       ACTION RELATED TO
CORNUCOPIA OIL       SOLUTIONS, LTD.                                DEBTORS’ BUSINESS
& GAS COMPANY,                                                      DEALINGS AND/OR
LLC                                                                 OPERATIONS,
                                                                    INCLUDING, WITHOUT
                                                                    LIMITATION, CLAIMS
                                                                    OR CAUSES OF ACTION
                                                                    RELATED TO THE
                                                                    RANDOLPH YOST
                                                                    TRANSACTIONS
                                                                    (2015-2018)
FURIE OPERATING      SHELF DRILLING,   C/O                          CLAIMS OR CAUSES OF   UNITED STATES
ALASKA, LLC,         LTD. AND ITS      SARAH GILLSTROM              ACTION RELATED TO     BANKRUPTCY COURT
CORNUCOPIA OIL       AFFILIATES AND    PERKINS COIE                 DEBTORS’ BUSINESS     FOR THE DISTRICT OF
& GAS COMPANY,       SUBSIDIARIES,     1029 W. 3RD AVE. SUITE 300   DEALINGS AND/OR       DELAWARE
LLC, AND CORSAIR     INCLUDING SHELF   ANCHORAGE, AK 99501          OPERATIONS,
OIL & GAS, LLC       DRILLING                                       INCLUDING, WITHOUT
                     OFFSHORE                                       LIMITATION, CLAIMS
                     RESOURCES                                      OR CAUSES OF ACTION
                     LIMITED II                                     RELATED TO THE
                                                                    RANDOLPH YOST
                                                                    TRANSACTIONS
                                                                    (2015-2018)
                                                                    AND CLAIMS OR
                                                                    CAUSES OF ACTION
                                                                    RELATED TO THE
                                                                    ALASKA ACTION AND
                                                                    THE LIEN AVOIDANCE
                                                                    ACTION




                                                       14
      DM_US 168833606-4.091621.0014
                     Case 19-11781-LSS    Doc 797-6      Filed 05/29/20   Page 16 of 18



    DEBTOR             COUNTERPARTY        COUNTERPARTY          CLAIM DESCRIPTION       JURISDICTION
                                              ADDRESS                                  (IF APPLICABLE)
FURIE OPERATING      HELENA ENERGY,   3705 ARCTIC BLVD #1717,    CLAIMS OR CAUSES OF          N/A
ALASKA, LLC,         LLC (“HELENA”)   ANCHORAGE, AK 99503        ACTION RELATED TO
CORNUCOPIA OIL                                                   DEBTORS’ BUSINESS
& GAS COMPANY,                                                   DEALINGS AND/OR
LLC, AND CORSAIR                                                 OPERATIONS,
OIL & GAS, LLC                                                   INCLUDING, WITHOUT
                                                                 LIMITATION, CLAIMS
                                                                 OR CAUSES OF ACTION
                                                                 RELATED TO DEBTORS’
                                                                 GAS SALES TO HELENA
                                                                 AND/OR AURORA GAS,
                                                                 LLC (2015-2017)
FURIE OPERATING      SIERRA PINE      BRUCE GANER                CLAIMS OR CAUSES OF        N/A
ALASKA, LLC,         RESOURCES        110 CYPRESS STATION DR.,   ACTION RELATED TO
CORNUCOPIA OIL       INTERNATIONAL,   SUITE 105 HOUSTON, TX      DEBTORS’ BUSINESS
& GAS COMPANY,       INC. (“SPRI”)    77090                      DEALINGS AND/OR
LLC, AND CORSAIR                                                 OPERATIONS,
OIL & GAS, LLC                                                   INCLUDING, WITHOUT
                                                                 LIMITATION, CLAIMS
                                                                 OR CAUSES OF ACTION
                                                                 RELATED TO DEBTORS’
                                                                 GAS DRILLING
                                                                 OPERATIONS (2011-
                                                                 PRESENT)
FURIE OPERATING      SÜDDEUTSCHE      C/O                        CLAIMS OR CAUSES OF        N/A
ALASKA, LLC AND      AKTIENBANK AG    DUSTIN HUBBARD             ACTION RELATED TO
CORNUCOPIA OIL                        CLA (CLIFTONLARSON         DEBTORS’ BUSINESS
& GAS COMPANY,                        ALLEN LLP)                 DEALINGS AND/OR
LLC                                   8390 EAST CRESCENT         OPERATIONS,
                                      PARKWAY                    INCLUDING, WITHOUT
                                      SUITE 300                  LIMITATION, CLAIMS
                                      GREENWOOD VILLAGE,         OR CAUSES OF ACTION
                                      CO 80111-2814              RELATED TO THE
                                                                 ATTEMPTED
                                                                 TRANSFER OF ALASKA
                                                                 TAX CREDITS (2016)




                                                    15
      DM_US 168833606-4.091621.0014
               Case 19-11781-LSS        Doc 797-6    Filed 05/29/20   Page 17 of 18




                                            Schedule F-5

                         Claims Related to Accounts Receivable and Accounts Payable
 DEBTOR                COUNTERPARTY        COUNTERPARTY ADDRESS                DESCRIPTION




DM_US 168833606-4.091621.0014
               Case 19-11781-LSS        Doc 797-6    Filed 05/29/20   Page 18 of 18




                                           Schedule F-6

                                  Claims Related to Tax Refunds
DEBTOR                   COUNTERPARTY        COUNTERPARTY ADDRESS               DESCRIPTION




                                                17
DM_US 168833606-4.091621.0014
